DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in U.S. Patent Application No. 16/980,531 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically “an object tracking program” as a computer In re Nuijten). Therefore, the claims in question do not fall within a statutory category. The examiner suggests amending the claim to exclude non-statutory embodiments and embody the program/instructions on e.g. “non-transitory computer readable medium”, or an equivalent.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 5-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 5 and 8 recite the limitation(s), “determining a scope of the plurality of images in the video based on an execution timing or a termination timing of the detection process, thus executing the detection process and the tracking process in parallel”.  The limitation in question is unclear, particularly in view of the language ‘thus’, as it is unclear as to how that ‘scope determin[ation]’ limitation necessarily results in any parallel execut[ion].  In other words, the language present for the cases of claims 5 and 8 (as distinguished from that of claim 1), suggests that the ‘executing’ occurs e.g. ‘by the manner of’ (or necessarily as a and tracking processes in parallel.  In contrast, more appropriate use of the language ‘thus’ may be found in Applicant’s Specification [0045] “The image buffer 103 has a function to manage frame images in an order which is determined according to a predetermined condition, thus managing an order of multiple frame images”.  For the case of the cited disclosure, there is an arguably clear connection between the result of an order being managed, and the function by which an order management is accomplished.  This does not appear to be the case for that scope determination and an execution of detection and tracking processes in parallel.  The language of claim 1 however, appears clear/preferable, as the ‘executing’ occurs ‘upon’/’because of’/’in response to’ that scope determination as claimed, and thereby avoids clarity issues regarding any manner in which a parallel execution of detection and tracking processes may/could result from a scope determination based on an execution or termination timing.  Applicant may consider amending the language of claims 5 and 8 to more closely align with that of claim 1 – such that it is clear that the execution occurs in response to the scope determination.
	Dependent claims 6-7 and 9-10 are similarly rejected as they inherit and fail to cure that/those deficiencies as identified above for claims 5/8.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2011/0286631).

As to claim 1, Wagner teaches/suggests an object tracking device comprising:
an image buffer configured to store a plurality of images included in a video (Fig. 7 160, [0006] “In another aspect, an apparatus includes a camera; a processor connected to the camera to receive images from the camera in a live video stream; memory connected to the processor”, [0052]);
a detection part configured to detect an object position by executing a detection process with respect to an object reflected in the plurality of images (Abs “and creating an occlusion mask indicating an area in a current image to detect a new target. The mobile platform searches the area of the current image indicated by the occlusion mask to detect the new target.  The use of a mask to instruct the detection system where to look for new targets increases the speed of the detection task”, Fig. 2 202 and 216, Fig. 4 304, Fig. 7 166, [0004-0005], [0023], [0051]);
a tracking part configured to track the object among the plurality of images by executing a tracking process based on a detection result of the detection process (Fig. 4 302, [0009] “a method of real-time pose estimation and tracking includes tracking a plurality of targets in each frame in a live video stream by matching a number of features in each frame to features from a plurality of reference images, wherein tracking the target in each frame comprises varying the number of features to be matched to complete the tracking in each frame”, [0024] “This approach ensures that the most important task of tracking already detected objects is addressed first, at a desirable quality level, while, at the same time, opportunistically detecting new objects within the available time budget”);
an integration part configured to calculate an integrative object position by integrating the detection result of the detection process and a tracking result of the tracking process (Fig. 2, [0025] “The tracking process 210 creates a mask that is used in the detection process to identify areas to search for new targets in the frame, thereby speeding up the detection task. The detection process 200 only searches unmasked image areas and uses a process such as Scale Invariant Feature Transform (SIFT), or Speeded-up Robust Features (SURF), or modifications thereof, or any other desired method, to match keypoints against a feature database. The detection process 200 checks the matches using geometrical constraints against outliers and estimates the pose of each newly detected target, which are then provided back to the tracking process 210”, [0047], [0058] “Both the detecting process 200 and the tracking process 210 are performed together in order to detect and track at least one target in real-time”); and
a control part configured to execute the detection process and the tracking process in parallel ([0002] “it is important that object detection runs in parallel with tracking to identify new objects that appear within the camera view”, [0052], [0058] “Both the detecting process 200 and the tracking process 210 are performed together”) upon determining a scope of the plurality of images in the video based on an execution timing or a termination timing of the detection process (Fig. 7 Time Budget Optimization Unit 169, [0023] “The detection process is run only in the time budget left over after tracking is completed, and, hence, may need to be distributed over multiple frames. Thus, the detection and tracking pipelines are separate, and optimized for their respective tasks. More formally, the scheduling of the tracking and detection tasks may be formulated as a constrained optimization problem, accounting for both the benefits & costs of tracking/detecting at least one target”, [0057], [0059], [0061] “The tracking time budget is then adapted dynamically to fit this frame rate. If the overall frame rate is higher than anticipated, the tracking time may be increased, and conversely, if the frame rate is lower, the tracking time may be decreased”, [0063] “the time for tracking 312 is adjusted to ensure completion of the tracking task, while detection 313 on Frame 1 is performed in the remaining available time and is performed over multiple frames, e.g., Frames 1-Frame N”, [0067] “Cost(d) is an estimate of the time it takes to perform a certain fraction d of a detection task”, [0072-0073], [0074] “After each step, the system will determine its used time and make sure that only as much work is scheduled as will likely fit into the remaining time”, [0079]).

As to claims 5 and 8, these claims are the method and CRM claims respectively corresponding to device claim 1, and are rejected accordingly.  See those considerations as presented above regarding that/those final ‘executing’ and ‘determining’ limitations for the case of the 112(b) rejection for claims 5 and 8.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2011/0286631) in view of Taylor (US 2018/0173963).

As to claim 2, Wagner teaches/suggests the device of claim 1.
Wagner fails to explicitly disclose the device further comprising a matching part configured to determine an object type by executing a matching process with respect to the object reflected in the plurality of images, wherein the integration part is configured to calculate the integrative object position with reference to a matching result of the matching process in addition to the detection result and the tracking result in association with the object type.  Wagner suggests a matching process more generally in view of Fig. 2 204, Fig. 4 302, [0009] “by matching a number of features in each frame to features from a plurality of reference images”, [0026], [0031], [0045], etc., accordingly, Wagner suggests an integrative object position calculation (as identified above for the case of claim 1) with reference to a matching result generally.  
Wagner fails to explicitly disclose determining an object type.
Taylor evidences the obvious nature of a matching part configured to determine an object type by executing a matching process with respect to the object reflected in the plurality of images, wherein the integration part is configured to calculate the integrative object position with reference to a matching result of the matching process in addition to the detection result and the tracking result in association with the object type ([0085] “A head detector application executes at step 420 and determines the bounding box 325 centred on the location of the head 322. In another arrangement, the object part is detected by matching a shape template to edges extracted from the image 300..... An object part detector classifies a candidate image region as containing a known type of object or not, based on a set of previously received training images of the object part”, [0123], [0124]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Wagner to further comprise a matching part configured to determine an object type by executing a matching process with respect to the object reflected in the plurality of images, wherein the integration part is configured to calculate the integrative object position with reference to a matching result of the matching process in addition to the detection result and the tracking result in association with the object type as taught/suggested by Taylor and Wagner, the motivation as similarly taught/suggested therein that such an object type determination based on a matching process may serve to more efficiently detect one or more application specific objects/targets of interest (e.g. person head and shoulders) with a reasonable expectation of success and in a manner reducing a matching time for instances of matching at a full/higher resolution, and thereby similarly improving subsequently occurring integrative object position calculation(s) based thereon.

As to claims 6 and 9, these claims are the method and CRM claims respectively corresponding to device claim 2, and are rejected accordingly.  


2.	Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2011/0286631) in view of Kondo et al. (US 2009/0304234).

As to claim 3, Wagner teaches/suggests the device of claim 1.
Wagner fails to explicitly disclose the device further comprising a reverse tracking part configured to carry out a reverse tracking process in reverse chronological order conversely to the tracking process for the object reflected in the plurality of images, wherein the tracking result of the tracking process is corrected using a result of the reverse tracking process.
Kondo evidences the obvious nature of a device comprising a reverse tracking part configured to carry out a reverse tracking process in reverse chronological order conversely to the tracking process for the object reflected in the plurality of images, wherein the tracking result of the tracking process is corrected using a result of the reverse tracking process (Abs “an opposite-direction detecting unit for detecting the pixel corresponding to the detected pixel of a temporally-subsequent frame of the decimated moving image, at each of the decimated frames in the opposite direction of time; and a second detecting unit for detecting a predetermined pixel of each of the decimated frames by employing the pixel positions detected in the forward and opposite directions”, Fig. 8 1054, [0012], [0022], [0117] “motion detecting unit 1054 detects the tracking point of the second frame from the right in the drawing, the tracking point of the third frame from the right, and the tracking point of the fourth frame from the right based on the tracking point of the rightmost side frame in the drawing. That is to say, the opposite-direction motion detecting unit 1054 detects, as shown in an arrow on the lower side in FIG. 9, the tracking point within each frame in the opposite direction of time”, etc.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Wagner to further comprise a reverse tracking part configured to carry out a reverse tracking process in reverse chronological order conversely to the tracking process for the object reflected in the plurality of images and determine/correct a tracking result using a result of the reverse tracking process as taught/suggested by Kondo, the motivation as similarly taught/suggested therein that such a reverse tracking process may serve to correct gradual deviations in a tracking point resultant from e.g. object rotation and/or deformation.

claims 7 and 10, these claims are the method and CRM claims respectively corresponding to device claim 3, and are rejected accordingly.  


Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.